Name: 96/659/EC: Commission Decision of 22 November 1996 on protective measures in relation to Crimean Congo haemorrhagic fever in South Africa (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  natural environment;  Africa;  international trade;  animal product;  agricultural policy
 Date Published: 1996-11-26

 Avis juridique important|31996D065996/659/EC: Commission Decision of 22 November 1996 on protective measures in relation to Crimean Congo haemorrhagic fever in South Africa (Text with EEA relevance) Official Journal L 302 , 26/11/1996 P. 0027 - 0027COMMISSION DECISION of 22 November 1996 on protective measures in relation to Crimean Congo haemorrhagic fever in South Africa (Text with EEA relevance) (96/659/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18 (1) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 96/43/EC and in particular Article 19 (1) thereof,Whereas the presence of Crimean Congo haemorrhagic fever has been confirmed in South Africa;Whereas the appearance of Crimean Congo haemorrhagic fever in South Africa constitutes a serious threat to animal and public health in the Member States;Whereas it is therefore necessary to prohibit the importation of live ratites, and meat of ratites from South Africa until the situation is clarified;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Member States shall prohibit the importation of live ratites and ratite meat from South Africa.Article 2 Member States shall amend the measures they apply in respect of South Africa to bring them into line with this Decision. They shall inform the Commission thereof.Article 3 This Decision shall be reviewed before 15 February 1997.Article 4 This Decision is addressed to the Member States.Done at Brussels, 22 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 373, 31. 12. 1990, p. 1.